DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6-15, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,869,471. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘471 Patent recites a cryogenic storage system comprising:  a storage beaker having at least one storage chamber formed therein, a cooling source, a cold finger configured to thermally couple the storage beaker to the cooling source, and a reservoir for holding a cooling agent so that the cooling agent is thermally coupled to the at least one storage chamber, wherein the reservoir comprises a bottom surface and an opening positioned opposite the bottom surface, and wherein the at least one storage chamber is positioned at an angle relative to the bottom surface of the reservoir that is between parallel to the bottom surface of the reservoir and perpendicular to the bottom surface of the reservoir. In addition, claims 2-12 of the ‘471 recite all of the features of instant dependent claims 2, 6-15, 19 and 20.  Therefore, claims 1-12 of the ‘471 Patent fully encompass the scope of the rejected instant claims. 

Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,869,471. Claims 1-12 of the ‘471 Patent recite every element of claims 16-18 except for an additional storage chamber coupled to an additional cold finger. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to provide a plurality of storage chambers coupled to additional cold fingers in order to  provide additional cryogenic storage.  See also MPEP 2144.04, Section VI, B – “Duplication of Parts”.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)

Claims 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,869,471 in view of Gustafson (US 2006/0010881). Claims 1-12 of the ‘471 Patent recite every element of claims 3-5 except for double walled pod having a vacuum area. Gustafson teaches a cryogenic storage system. The embodiments of the system most relevant to the instant claims are shown in Figures 3-5 and described in Paragraphs 0023-0036. The system as shown in Figures 2-5 includes a storage beaker (dewar 40/80) having at least one storage chamber (inner tank 44) formed therein, a cooling source including a reservoir (vessel 82) with liquid nitrogen (86), and a cold finger (84) configured to thermally couple the storage beaker to the cooling source. The storage beaker (dewar 40/80) includes an outer wall (outer shell 42) and a vacuum area (46) disposed between the outer wall (42) and inner wall (tank 44).  See Figure 2.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the outer wall and vacuum area from Gustafson with the device recited in claims 1-12 of the ‘471 Patent. One of ordinary skill in the art at the time would add the outer wall and vacuum area to insulate the inner chamber as taught by Gustafson. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12, 14, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafson (US 2006/0010881). Gustafson teaches a cryogenic storage system. The embodiments of the system most relevant to the instant claims are shown in Figures 3-5 and described in Paragraphs 0023-0036. 
Regarding claims 1, 12 and 14  – Gustafson teaches a cryogenic storage system. The system as shown in Figures 2-5 includes a storage beaker (dewar 40/80) having at least one storage chamber (inner tank 44) formed therein, a cooling source including a reservoir (vessel 82) with liquid nitrogen (86), and a cold finger (84) configured to thermally couple the storage beaker to the cooling source.
Regarding claims 2, 4 and 5 – Figure 4 of Gustafson shows the storage beaker (80) having openings in the outer wall (42) and inner wall (44) for allowing the cold finger (84). 
Regarding claim 3 – The storage beaker (dewar 40/80) includes an outer wall (outer shell 42) and a vacuum area (46) disposed between the outer wall (42) and inner wall (tank 44).  See Figure 2.
Regarding claims 6, 7, 8 and 14 – Gustafson teaches the use of liquid nitrogen or liquid oxygen as the cryogenic cooling agent in Paragraphs 0029-0036.  The Examiner submits the use of liquid nitrogen or liquid oxygen as the cooling agent would provide a mechanical cooler capable of maintaining the temperature of the cold finger between 14-55 Kelvin. 
Regarding claim 9 – The Examiner submits the dewar (40/80) of Gustafson is capable of retaining a vitrification stick and therefore is “configured for retention of at least one vitrification stick”.  
Regarding claim 15 – The Examiner submits the cryogenic dewar (40/80) of Gustafson may be moved from one place to another which meets the limitation of “portable”. 
Regarding claim 19 – Gustafson discloses an insulating lid (48) in the Figures and Paragraph 0023. 

Claims 1-10, 12-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (US 2006/0162652).  Lang teaches a low temperature container. The device is best shown in Figure 1.
Regarding claim 1, 12, and 14 – The system as shown in Figures 1-2 includes a storage beaker (dewar vessel 1) having at least one storage chamber (chamber 5) formed therein, a cooling source including a reservoir (inner container 12) with liquid nitrogen (3), and a cold finger (conduction rod 7) configured to thermally couple the storage beaker to the cooling source. 
Regarding claims 2, 4, and 5 – Figures 1-2 of Lang show the cold finger (conduction rod 7) in an opening of the bottom of inner chamber (5) and an opening in the inner container 12).      
Regarding claim 3 – As shown in Figures 1-2, the storage beaker of Lang (dewar vessel 1) includes an outer wall (outer container 12) and a vacuum area (4) disposed between the outer wall (outer container 12) and inner wall (inner container 12).
Regarding claims 6, 7, 8 and 14 – Lang teaches the use of liquid nitrogen as the cryogenic cooling agent in Paragraph 0023-0024.  The Examiner submits the use of liquid nitrogen as the cooling agent would provide a mechanical cooler capable of maintaining the temperature of the cold finger between 14-55 Kelvin.
Regarding claim 9 – The Examiner submits the specimen holder (2) having an insert and plurality of containers meets the limitation of a vitrification plate.  See Figures 3-5b.
Regarding claim 10 – Lang discloses first markings (slots 62) on a first storage chamber holding position (56) that mate with second marking (tabs 63) of a second storage chamber in Figure 8 and Paragraph 0034. 
Regarding claim 13 – Lang teaches the reservoir (inner container 12) being connected to the storage chamber via the threaded opening (closed by cover 6) in the outer wall (outer container 12) in Figure 1 and Paragraph 0023. 
Regarding claim 15 – The Examiner submits low temperature container (1) of Lang may be moved from one place to another which meets the limitation of “portable”. 
Regarding claim 19 – Lang shows an insulating lid (cover 6) in Figure 1. 

Claims 1, 6, 8, 9, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snow et al. (US 2014/0130520).  Snow teaches a cryogenic apparatus. . The device is best shown in Figures 2-7 and 10a-13.
Regarding claim 1 – The system of Snow, as shown in Figures 2, 10a-11, and 13-14, includes a storage beaker (NTIS 100) having at least one storage chamber formed therein, a cooling source (cryo-cooler 400), and a cold finger (cold finger 402 and thermal links 202) configured to thermally couple the storage beaker to the cooling source. See also Paragraphs 0057-0105. 
Regarding claims 6 and 8 – Snow teaches their system is capable of temperatures of around or below 4 K in Paragraphs 0060-0062 and 0104-0105.  
Regarding claim 9 – The Examiner submits the storage chamber (NTIS 100) is capable of retaining a vitrification stick and therefore is “configured for retention of at least one vitrification stick”.  
Regarding claim 19 – Snow discloses a lid on the nested sample holding structure (NTIS) in Figure 7 and Paragraph 0070. 
Regarding claim 20 – The Examiner considers the vacuum shroud (300) to meet the limitation of a housing as recited in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2006/0162652) in view of Nova et al. (6,284,459). Lang, as described above in Paragraphs 16-25,  teaches every element 10 and 11 except for the label or electronic tracking component. Nova teaches memory devices for containers. The embodiments of the memory device most relevant to the instant claims are best shown in Figures 12-16 and described in column 6-7 and 20-21.  In columns 6-7, Nova teaches an electronic memory device that may be included as part of a container for processing samples. The memory device is programmed or encoded with information for identifying or processing the container. The Examiner submits it would have been obvious to one of ordinary skill in the art to combine the data memory element from Nova with the device of Lang. One of ordinary skill in the art at the time would add the memory element to Lang in order to provide information about the container as taught by Nova. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2006/0162652).  Lang, as described above in Paragraphs 16-25,  teaches every element of claims 16-18 except for an additional storage chamber coupled to an additional cold finger. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to provide a plurality of storage chambers coupled to additional cold fingers in order to provide additional cryogenic storage.  See also MPEP 2144.04, Section VI, B – “Duplication of Parts”.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        July 8, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798